                          UNITED STATES BANKRUPTCY COURT
                             NOTHERN DISTRICT OF IOWA

                                  )                    Case No. 20-00411
In re:                            )
                                  )                    Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC., )
                                  )
    Debtors.                      )                         PRE−STATUS CONFERENCE
                                  )                                REPORT
                                  )
                                  )
                                  )

         The undersigned, and pursuant to Court Notice at Docket #14, provides the enclosed Pre-

Status Conference Report:

    1. The voluntary Petition for Relief was filed on March 25, 2020. Since that time, the

         Debtor has continued to operate in its ordinary course as debtor and debtor-in-

         possession.

    2. Debtor counsel changed from the filing date, on April 7, 2020, when the undersigned

         entered his appearance, and filed an application to be employed. Schedules and

         Statements have been filed for this matter.

    3. Debtor is in communication with creditors and vendors on continuing operations.

    4. The United States Trustee has
           a. Appointed a sub-chapter V Trustee, Douglas Flugum;
           b. Conducted an initial Debtor interview;
           c. Held and conducted a 341 meeting.

    5. The Debtor has engaged in good faith negotiations with secured creditors, including

         Community State Bank and the Internal Revenue Service, surrounding a proposed

         stipulated adequate protection order(s).

    6. The Debtor has filed reports with the United States Trustee, and provided documentation

         establishing appropriate post-petition insurance, and debtor in possession account.
    7. Motions for adequate protection have been put on file by certain creditors, and the

       Debtors are addressing such filings in due course.

    8. The Plan deadline is June 23, 2020. Plan formulation has begun.

    9. The Debtor has preliminarily evaluated 90 day payments, and does not expect there to be

       any potential avoidance actions. The Trustee is further examining the Debtor’s

       assessment.

Dated: May 8 2020

                                             RESPECTFULLY SUBMITTED,


                                             /s/ Robert C. Gainer___________
                                             Robert C. Gainer      AT0000305
                                             CUTLER LAW FIRM, P.C.
                                             1307 50th Street
                                             West Des Moines, IA 50266
                                             Tel: 515-223-6600
                                             Fax: 515-223-6787
                                             Email: rgainer@cutlerfirm.com
                                             ATTORNEY FOR DEBTOR


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 8, 2020, the foregoing instrument was filed
electronically with the Clerk of Court using the CM/ECF system which sent notification of such
filing to all registered users party to this case.

                                     ____/s/ Robert C. Gainer
